a a aaa
Case 4:13-cv-01226-MWB Document TE EDS 11/07/18 Page lof3

SCRANTOM
NOV 07 2018

November ly 20/0 PER Mrmr
DEPUTY CLERK

Magistrate Sadye Sasan Crh wal “Joel &n ye

b.s. Drstricd Curt -teddl Orstrecd PA £28 /a/

PoBoy 1/48 Plasattt

Serantn. PA /[$50/ lose Walters hill Bad
Someorseds pA /SS70

Re: Snider Vv. Metter. No. Y3-cr- 1226 (4-0. fa):
Magistrate Tadye Susan Lohwath:

T am dhe plain tL in Snider _c- Miter, Ne.
¥:13- cv- p26 Lhd. ba.) Tf auk gu hr aspen tiag

aud foe ating Lounsel in this Cate. tn the event
dhat Atlerney Ins gau - kurtz and — should

have dis putes which ave Linabk A he re-
Solved betweau ws 4 because She 7S ayteta led

 

hy the Court 2 73 there Some mitigatin pro-
cess available tr us te resshe those a/rs-
putes ”

Als. zt would The t¥press fo
dhe = Court tat = the Pruney loruia Depas L. -

mind of Cornatias has im plo en ted a nsw mail poliey

 
 

Case 4:13-cv-01226-MWB Document 313 Filed 11/07/18 Page 2 of 3

Which renders Conkcdutial Communicatin with avr
aterney Completely impossible bra Mail. kurdhee-

1A 4 he past é am” SAce arriving a b Ver ~

Somerset dhe  adwini st-atnu has reba ced +r alhus
me ty haw Corbidurtral calls with au aberney

bor Mure daa I< minudes . Attiiney Margau-
kurtz has Stated +t me that She has

heen hotibed by Somerset admiuistrathrs
dtrat Calls by a Harney s are hot alhwed Uhele

any Aireun Stances . Who aHyrney Morgau-
kurt2 aHeup ted h orsr dh bagk aA Auyest wf

this Yaar She was ter prec awmacy by fprvsan

sthrei als whe claimed She MAL Se rg oth
dhe metal che hah wha im reality fhe re-

ports nt th have Aad any thing Mets! ei
her body. These. kinds sf Reus Crearle au

imped: moat to dhe alaili fy af Attorney Mor gace~
kurtz and ZL th Lommanicale riud hkely have
alveady Caucedl rajucg A ] Clams iu th>s casa.

PaspooHohy
GF Gider~

rr ee
 

 

 

 

 

je 3 of 3

Pag

Filed 11/07/18

313

 

t
ument

Case 4:13-cv-01226-MWB Doc

 

 

mash ON OH] “4 a UsS
[OSBl Yd “WOEWe ATSC AT — as
Gnjl KRY I 8:02 £0 AON

Yd 4? 1290 PIE we ras] c 1) younvdos-
myenyTS wesy oO ey pees / QSAlz03uY

SNOILOSHHOD JO “1d3d Vd

lena go te lool tegeeg fT

 

   

 

     

 

 

 
  

IVA SALVWNI

8LOz SO AON cosi6erooe iy ee | " .
o£¥'000 $ = ty Sine teat peigZ-A_ uszawnn
Sm) TW SLVAN t SYN

SUOI}Oe@OD Jo jJuUeuTeEdEG Vd OLSS) Wd ‘Jesiowog “py INA) SJOYEAA OOS!

—,
